Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2020 has been entered.

Response to Arguments
Applicant's arguments filed 8/3/2020 have been fully considered but they are not persuasive. 
With respect to claim 1, applicant mainly argues that Chen does not teach “sending, by the router and to a management system, a content request for the requested content and an indication that the requested content is to be transported via the first network”. Examiner respectively disagrees. 
Chen teaches that gateway 102 communicates with an associated network to identify service provider 120 that to be operable to provide at least a portion of the content for a requested service from user device 104. Particularly, the gateway 102 determines network conditions for the requested service and identifies a user profile for a requesting device. The gateway negotiates a service profile for the requested service with at least one network access service provider 120 and/or 130 based on the determined network conditions and the identified user profile associated with the user device. The content is acquired and received from the at least network access service provider utilizing the negotiated service profile. The service profile 
It is important to note that a plurality of distribution networks 110 (e.g., Internet, CATV network, satellite television network, cellular network…etc) are utilized to distribute multimedia content generated by content providers 130, directly and/or via service providers 120, to end users. The gateway may performs network access related processing, e.g., transport layer processing, and/or transport discovery. (See 0060, 0061, 0066, 0073, 0077, 0082, 0100, 0101, 0106 and 0107). 
In view of the above, Chen’s gateway 102 recognizes an associated network from distribution networks 110 to be utilized to distribute the requested content to user device via service provider and/or content provider 120 and/or 130. That is, the gateway communicates to at least network access service provider (120 and/or 130) to indicate the requested content to be delivered via the associated network based on network condition and service profile which includes at least network connection associated with a requesting user device. 
 	Accordingly, the limitation “sending, by the router and to a management system, a content request for the requested content and an indication that the requested content is to be transported via the first network” is read as sending a request for content, via communication from gateway 102 to at least network access service provider (e.g., service provider and/or content provider 120/130), and indication the requested content to be delivered via the associated network, e.g., one of distribution networks 110, based on network condition and service profile which includes at least network connection associated with a requesting user device according to the teaching of Chen.
Claims 1, 11, and 17 are amended to recite similar features. Accordingly, the responses to arguments addressed with respect to claim 1 above are also applicable to claims 1, 11, and 17. Dependent claims 2-10 and 12-20 are rejected at least for reasons described above . 

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 5, 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110299411 A1) in view of Kotecha et al. (US 20120284756 A1) and further in view of Da Silva et al. (US 10,009,085 B2).
	Regarding claim 1, Chen teaches a method, comprising:
receiving, by a router at a subscriber location (broadband gateway 102), a request for content from a user device (one of devices 104a-104j) connected to the router at the subscriber location (see FIG. 1 and 0071);
selecting, by the router, a first network from a plurality of networks to which the router is connected, wherein the plurality of networks comprise at least a broadcast television (TV) network and a mobile network (the broadband gateway selects an associated network from distribution networks 110 to connect, wherein the plurality of networks include cable/satellite TV network and a cellular network - see FIG. 1, 0071 and 0077);
sending, by the router and to a management system, a content request for the requested content and an indication that the requested content is to be transported via the first network (sending a request for content, via communication from gateway 102 to at least network access 
receiving, by the router, the requested content via the first network; and forwarding, from the router, the requested content to the user device via a wireless or wired connection between the router and the user device (the broadband gateway acquires the requested content via the associated network and forwards the content to the requesting device via wireless or wired communication links - see FIG. 1,0065, 0068 and 0074);
Chen does not teach that wherein the broadband gateway (“the router”) is connected to the broadcast TV network and the mobile network via a hybrid mobile network/broadcast TV antenna located at the subscriber location, wherein the hybrid mobile network/broadcast TV antenna includes a mobile network antenna coupled to a broadcast TV antenna, wherein the hybrid mobile network/broadcast TV antenna connects to the broadcast TV network via the broadcast TV antenna, and wherein the hybrid mobile network/broadcast TV antenna connects to the mobile network via the mobile network antenna. 
However, Kotecha teaches that a combined gateway (120) is connected to broadcast TV network (230) and mobile network (240, 260) via a hybrid mobile network/broadcast TV antenna (352, 354) located at the subscriber location (customer location as shown in FIGs. 2-3), wherein the hybrid mobile network/broadcast TV antenna (352, 354) includes a mobile network antenna (412 within 354) coupled to a broadcast TV antenna (352), wherein the hybrid mobile network/broadcast TV antenna (352, 354) connects to the broadcast TV network via the broadcast TV antenna, and wherein the hybrid mobile network/broadcast TV antenna connects to the mobile network via the mobile network antenna (see FIGs. 2-4 and 0028-0031, 0034-0035, 0048 and 0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen by including the features having 
Kotecha does not explicitly teach the mobile network antenna (412 within 354) comprising one or more arrays of antenna elements. Da Silva discloses a directed wireless communication system having at least a mobile network antenna comprising one or more arrays of antenna elements. See FIGs. 1-3; col. 3, lines 36-39; col. 4, lines 52-65; col. 5, lines 57-65. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile network antenna of the combination of Chen and Kotecha by having one or more arrays of antenna elements as taught by Da Silva to provide improvement of wireless communication.
Regarding claim 2, Chen teaches that the selecting, by the router, is based on current network performance parameters associated with the plurality of networks (based on the network conditions associated with the networks 110 - see 0071, 0072, 0101 and 0107).
Regarding claim 5, Chen teaches that wherein the user device connects to the router at the subscriber location via either a wireless local area network connection or a wired LAN connection (see FIG. 1 and 0068).
Regarding claim 8, Chen teaches that wherein the plurality of networks further comprises a wired broadband network (see 0061 and 0062).

Regarding claim 11, Chen teaches a system (see FIG. 1-2), comprising: 
a routing device (gateway 102) connected to broadcast TV network and the mobile network comprising: 
a first communication interface (interface 202 – see FIG. 2), 
a second communication interface (interface 208) configured to connect to at least one user device and to receive a request for content from the at least one user device (see FIG. 2, 0071, 0076-0078, 0093-0095), and 
a processing unit (204) configured to: 
select a first network from a plurality of networks to which the routing device is connected, wherein the plurality of networks includes the broadcast TV network and the mobile network, and wherein the selected first network comprises either the broadcast TV network or the mobile network (gateway selects an associated network from a plurality of networks 110 to connect, wherein the plurality of networks include cable/satellite TV network and a cellular network - see FIG. 1, 0071 and 0077),
forward, to a management system, a content request for the requested content and an indication that the requested content is to be transported via the first network (sending a request for content, via communication from gateway 102 to at least network access service provider, e.g., service provider and/or content provider 120/130, and indication the requested content to be delivered via the associated network based on network condition and service profile which includes at least network connection associated with a requesting user device – see 0060, 0061, 0066, 0073, 0077, 0082, 0100, 0101, 0106 and 0107),
wherein the first communication interface is further configured to receive the requested content via the selected first network, and wherein the processing unit is further configured to 
	Chen does not teach the additional features related to the routing device and a hybrid mobile network/broadcast TV antenna as claimed. 
However, Kotecha teaches that a combined gateway (120) is connected to broadcast TV network (230) and mobile network (240, 260) via a hybrid mobile network/broadcast TV antenna (352, 354) located at the subscriber location (customer location as shown in FIGs. 2-3), wherein the hybrid mobile network/broadcast TV antenna (352, 354) includes a mobile network antenna (412 within 354) coupled to a broadcast TV antenna (352), wherein the hybrid mobile network/broadcast TV antenna (352, 354) connects to the broadcast TV network via the broadcast TV antenna, and wherein the hybrid mobile network/broadcast TV antenna connects to the mobile network via the mobile network antenna (see FIGs. 2-4 and 0028-0031, 0034-0035, 0048 and 0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen by including a hybrid mobile network/broadcast TV antenna for receiving content via a broadcast TV network and for receiving content via a mobile network; the hybrid mobile network/broadcast TV antenna is located at a subscriber location; and the routing device connected to the broadcast TV network and the mobile network via the hybrid mobile network/broadcast TV antenna at the subscriber location; and the routing device comprises a communication interface of the routing device connected to the hybrid mobile network/broadcast TV antenna, wherein the hybrid mobile network/broadcast TV antenna includes a mobile network antenna coupled to a broadcast TV antenna, wherein the hybrid mobile network/broadcast TV antenna connects to the broadcast TV network via the broadcast TV antenna, and wherein the hybrid mobile network/broadcast TV antenna connects to the mobile network via the mobile network antenna as taught by Kotecha 
Kotecha does not explicitly teach the mobile network antenna (412 within 354) comprising one or more arrays of antenna elements. Da Silva discloses a directed wireless communication system having at least a mobile network antenna comprising one or more arrays of antenna elements. See FIGs. 1-3; col. 3, lines 36-39; col. 4, lines 52-65; col. 5, lines 57-65. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile network antenna of the combination of Chen and Kotecha by having one or more arrays of antenna elements as taught by Da Silva to provide improvement of wireless communication.
Regarding claim 12, Chen teaches that wherein the second communication interface comprises a wireless interface that implements a wireless local area network (see FIG. 1 and 0068).
6.	Claims 3, 4, 6, 7, 10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110299411 A1) in view of Kotecha et al. (US 20120284756 A1) and Da Silva et al. (US 10,009,085 B2), and further in view of Adimatyam et al (US 20150249512 A1).
	Regarding claim 3, Chen teaches that wherein the user device connects to the router via a wireless local area network (LAN) connection (see 0065 and 0068). Chen fails to teach determining if the wireless LAN connection between the router and the user device has been lost; and notifying, if the wireless LAN connection has been lost, the management system to switch the requested content through the mobile network directly to the user device. However, Adimatyam teaches determining if the wireless LAN connection between the router and the user device has been lost and notifying, if the wireless LAN connection has been lost, a management system, i.e., monitoring agent, to switch the requested content through the mobile network directly to the user device (see FIGs. 2F, 0057, 0059, and 0032). It would have been obvious before the effective filing date of the claimed invention to modify the combination of 
	Regarding claim 4, Chen teaches that wherein the user device connects to the router via a wireless local area network (LAN) connection (see FIG. 1, 0065 and 0068). Chen fails to teach determining if the wireless LAN connection between the router and the user device has been lost; and switching, if the wireless LAN connection has been lost, delivery of the requested content from the router to the user device via  the hybrid mobile network/broadcast TV antenna (see FIG. 1,0049 and 0050). It would have been obvious before the effective filing date of the claimed invention to modify the combination of Chen, Kotecha and Da Silva by determining if the wireless LAN connection between the router and the user device has been lost; and switching, if the wireless LAN connection has been lost, delivery of the requested content from the router to the user device via the hybrid mobile network/broadcast TV antenna as taught by Adimatyam to minimize any delay in providing the program service to the user.
	Regarding claim 6, Chen teaches that wherein the requested content comprises live content determining the plurality of networks as networks having network connections to the router and currently being available to the router for content transport (i.e., physical layer connection); and determining which of the plurality of networks has availability of a channel associated with the requested content, wherein the selecting, by the router, the first network from the plurality of networks is based on the determination of which of the plurality of networks has the availability of the channel (bandwidth - see 0059, 0072 and 0101). Chen does not teach that wherein the requested content comprises live content. Adimatyam teaches providing live content via content delivery network. See 0012. It would have been obvious before the effective filing date of the claimed invention to modify the combination of Chen and Kotecha by providing 
	Regarding claim 7, Chen determining the plurality of networks as networks having network connections to the router and currently being available to the router for content transport (i.e., physical layer connection), and wherein the selecting, by the router, the first network from the plurality of networks is based on the determination of which of the plurality of networks as currently being available for the content transport (see 0072). Chen does not teach that wherein the requested content comprises on-demand content. Adimatyam teaches providing on-demand content via content delivery network. See 0012. It would have been obvious before the effective filing date of the claimed invention to modify the combination of Chen, Kotecha and Da Silva by providing on-demand content to users over content delivery network as taught by Adimatyam to enhance entertainment service.
	Regarding claim 10, Chen does not teach the feature as claimed. Adimatyam teaches receiving, by the router, a message from a management system (message from predictive monitoring agent 150) that includes instructions for the router (144) to request transport of the content (request to program device 122 for program service in response to the message) according to optimized content transport patterns (probability of the predicted failure and predicted recovery time of server device) determined by the management system (see FIG. 2G-2H, 0060-0061). It would have been obvious before the effective filing date of the claimed invention to modify the combination of Chen, Kotecha and Da Silva by receiving, by the router, a message from a management system that includes instructions for the router to request transport of the content according to optimized content transport patterns determined by the management system as taught by Adimatyam to efficiently provide program service to user even communication failure between server and user device occurred.
	Regarding claim 13, see rejection of claim 3.
	Regarding claim 14, see rejection of claim 4.

	Regarding claim 16, see rejection of claim 7.
	Regarding claim 17, Chen teaches a non-transitory storage medium storing instructions executable by a routing device, wherein the instructions comprise instructions to cause the routing device to: 
	receive a request for content from a user device connected to the routing device location (see FIG. 1 and 0071),
	select a first network from a plurality of networks to which the routing device is connected based on the instructions, wherein the plurality of networks comprises at least a broadcast television (TV) network and a mobile network (the gateway selects an associated network from a plurality of networks 110 to connect, wherein the plurality of networks include cable/satellite TV network and a cellular network - see FIG. 1, 0071 and 0077);
 	send, to a management system, a content request for the requested content and an indication that the requested content is to be transported via the first network (sending a request for content, via communication from gateway 102 to at least network access service provider, e.g., service provider and/or content provider 120/130, and indication the requested content to be delivered via the associated network based on network condition and service profile which includes at least network connection associated with a requesting user device – see 0060, 0061, 0066, 0073, 0077, 0082, 0100, 0101, 0106 and 0107);
	receive the requested content via the first network, and forward the requested content to the user device via a wireless or wired connection between the routing device and the user device (the broadband gateway acquires the requested content via the associated network and forwards the content to the requesting device via wireless or wired communication links -see FIG. 1, 0065, 0068 and 0074).
	Chen does not teach that wherein the routing device is connected to the broadcast TV network and the mobile network via a hybrid mobile network/broadcast TV antenna located at 
However, Kotecha teaches that a combined gateway (120) is connected to broadcast TV network (230) and mobile network (240, 260) via a hybrid mobile network/broadcast TV antenna (352, 354) located at the subscriber location (customer location as shown in FIGs. 2-3), wherein the hybrid mobile network/broadcast TV antenna (352, 354) includes a mobile network antenna (412 within 354) coupled to a broadcast TV antenna (352), wherein the hybrid mobile network/broadcast TV antenna (352, 354) connects to the broadcast TV network via the broadcast TV antenna, and wherein the hybrid mobile network/broadcast TV antenna connects to the mobile network via the mobile network antenna (see FIGs. 2-4 and 0028-0031, 0034-0035, 0048 and 0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen by including the features having router to be connected to the broadcast TV network and the mobile network via a hybrid mobile network/broadcast TV antenna located at the subscriber location, wherein the hybrid mobile network/broadcast TV antenna includes a mobile network antenna coupled to a broadcast TV antenna, wherein the hybrid mobile network/broadcast TV antenna connects to the broadcast TV network via the broadcast TV antenna, and wherein the hybrid mobile network/broadcast TV antenna connects to the mobile network via the mobile network antenna as taught by Kotecha to implement the gateway/router providing both broadcast/satellite based communications and radio frequency-based communications in order to enhance network performance. 
Kotecha does not explicitly teach the mobile network antenna (412 within 354) comprising one or more arrays of antenna elements. Da Silva discloses a directed wireless communication system having at least a mobile network antenna comprising one or more arrays 
Chen and Kotecha fail to teach the features of receiving a message from a management system that includes instructions for the routing device to request transport of the content according to optimized content transport patterns determined by the management system. Adimatyam teaches receiving a message from a management system (message from predictive monitoring agent 150) that includes instructions for the router (144) to request transport of the content (request to program device 122 for program service in response to the message) according to optimized content transport patterns (probability of the predicted failure and predicted recovery time of server device) determined by the management system (see FIG. 2G-2H, 0060-0061). It would have been obvious before the effective filing date of the claimed invention to modify the combination of Chen, Kotecha, and Da Silva by receiving a message from a management system that includes instructions for the router to request transport of the content according to optimized content transport patterns determined by the management system as taught by Adimatyam to efficiently provide program service to user even communication failure between server and user device occurred.
	Regarding claim 18, Chen teaches that wherein the plurality of networks comprises the broadcast TV network, the mobile network, and a wired broadband network, and wherein the selected first network comprises one of the broadcast TV network, the mobile network, or the wired broadband network (see FIG. 1 and 0061-0062).
	Regarding claim 19, Chen teaches that wherein the wired broadband network comprises an optical fiber network associated with a network service provider that provides a fiber-to-the-premises (FTTP) telecommunications service (see 0062).


Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306.  The examiner can normally be reached on Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/NGOC K VU/Primary Examiner, Art Unit 2421